DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claims 15, 17, 23, 24, 25, 29, 30, and 32 are objected to because of the following informalities:  
(a) Claims 15, 17, 23, 24, 25, 29, 30, and 32 includes the term “mobile device”, by contrast independent claims 1 and 28, include the term “device”. It is requested to amend the claims to either use the term “device” or “mobile device” throughout all the claims.  Appropriate correction is required.
Statutory Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 22 and 23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 11 (accordingly) of prior U.S. Patent No. 11,119,755. This is a statutory double patenting rejection.

Application No. 17/399,718
U.S. Patent No. 11,119,755
13. A computer system, comprising: at least one memory storing instructions; and at least one hardware processor executing the instructions to perform operations, comprising: 
     receiving an access request from a device to access a third-party service, 
    
    the request comprising an identifier; 
    
    identifying an application version identifier associated with the received identifier; 
   
     compare the application version identifier with a second application version identifier (i.e., updated application version identifier); 
    transmitting an update flag to the device based on the comparison (i.e., mismatch); 
     receiving an update request; and
   
    transmitting an instance of an updated application with a new identifier configured to provide access to the service to the device.




22. The computer system of claim 13, the operations further comprising: 
     determining a mismatch between the application version identifier and an updated application version identifier of an updated application.
1. A computer system for managing access to third-party services, comprising: at least one memory storing instructions; and at least one hardware processor to execute the instructions to perform operations, comprising: 
    receiving an access request from a mobile device to access a service offered by a third-party service provider, the request comprising a unique identifier; 
identifying an application version identifier associated with the unique identifier received from the mobile device; 
    determining a mismatch between the application version identifier and an updated application version identifier of an updated application;
    transmitting an update flag to the mobile device based on the mismatch; 
    receiving an update request comprising information based on the update flag; 
    assigning an instance of the updated application with a new unique identifier configured to provide access to the service; and 
    transmitting the instance of the updated application to the mobile device.


See claim 1, lines 12-14

23. The computer system of claim 22, wherein determining the mismatch further comprises: determining that an application on the mobile device is not approved for distribution.
11. The computer system of claim 1, wherein determining the mismatch comprises determining that an application on the mobile device is not approved for distribution.



Non-Statutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 16-19 of U.S. Patent No. 11,119,755. Although the claims at issue are not identical, they are not patentably distinct from each other
because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.
Application No. 17/399,718
U.S. Patent No. 11,119,755
13. A computer system, comprising: at least one memory storing instructions; and at least one hardware processor executing the instructions to perform operations, comprising: 
     receiving an access request from a device to access a third-party service, 
    
    the request comprising an identifier; 
    
    identifying an application version identifier associated with the received identifier; 
   
     compare the application version identifier with a second application version identifier (i.e., updated application version identifier); 
    
    transmitting an update flag to the device based on the comparison (i.e., mismatch); 
     receiving an update request; and
   
    transmitting an instance of an updated application with a new identifier configured to provide access to the service to the device.



22. The computer system of claim 13, the operations further comprising: 
     determining a mismatch between the application version identifier and an updated application version identifier of an updated application.
1. A computer system for managing access to third-party services, comprising: at least one memory storing instructions; and at least one hardware processor to execute the instructions to perform operations, comprising: 
    receiving an access request from a mobile device to access a service offered by a third-party service provider, the request comprising a unique identifier; 
identifying an application version identifier associated with the unique identifier received from the mobile device; 
    determining a mismatch between the application version identifier and an updated application version identifier of an updated application;
    transmitting an update flag to the mobile device based on the mismatch; 
    receiving an update request comprising information based on the update flag; 
    assigning an instance of the updated application with a new unique identifier configured to provide access to the service; and 
    transmitting the instance of the updated application to the mobile device.


See claim 1, lines 12-14

14. (New) The computer system of claim 13, the operations further comprising: receiving a new access request from the mobile device to access the service, the new access request comprising the new identifier; authenticating the mobile device based on the new access request comprising the new identifier; and providing the mobile device access to the service based on the authentication.
2. The computer system of claim 1, the operations further comprising: receiving a new access request from the mobile device to access the service, the new access request comprising the new unique identifier; authenticating the mobile device based on the new access request comprising the new unique identifier; and providing the mobile device access to the service based on authentication.
15.  The computer system of claim 14, wherein providing access to the service comprises allowing the mobile device to communicate with a content provider system.
3. The computer system of claim 2, wherein providing access to the service comprises allowing the mobile device to communicate with a content provider system.
16. The computer system of claim 13, wherein the new identifier is further configured to provide access to the service without a username and password.
4. The computer system of claim 1, wherein the new unique identifier is further configured to provide access to the service without a username and password.
17. The computer system of claim 13, the operations further comprising providing the mobile device access to the service based on the new identifier.
5. The computer system of claim 1, the operations further comprising providing the mobile device access to the service based on the new unique identifier.
18. The computer system of claim 13, the operations further comprising associating, in a database, the new identifier with the updated application.
7. The computer system of claim 1, the operations further comprising associating, on one or more servers, the new unique identifier with the updated application.
19. The computer system of claim 13, wherein the access request is received during a first session and the update request is received during a second session. -5-
8. The computer system of claim 1, wherein the access request is received during a first session and the update request is received during a second session.
20. The computer system of claim 13, wherein the update request is received during a first session and the instance is transmitted during a second session.
9. The computer system of claim 1, wherein the update request is received during a first session and the instance is transmitted during a second session.
21.  The computer system of claim 13, wherein the updated application is written in an extensible markup language that is configured to be interpreted by a software application interpreter on the mobile device.
10. The computer system of claim 1, wherein the updated software application is written in an extensible markup language that is configured to be interpreted by a software application interpreter on the mobile device.
22. The computer system of claim 13, the operations further comprising: 
     determining a mismatch between the application version identifier and an updated application version identifier of an updated application.


See claim 1, lines 12-14

23. The computer system of claim 22, wherein determining the mismatch further comprises: determining that an application on the mobile device is not approved for distribution.
11. The computer system of claim 1, wherein determining the mismatch comprises determining that an application on the mobile device is not approved for distribution.
24. The computer system of claim 13, the operations further comprising: transmitting, to the mobile device, a software application interpreter that is configured to translate instructions specific to a type of the mobile device and the instance of the updated application when the instance of the updated application executes on the mobile device.

16. The computer system of claim 1, the operations further comprising transmitting, to the mobile device, a software application interpreter that is configured to translate between instructions specific to a type of the mobile device and the instance of the updated application when the instance of the updated application executes on the mobile device.
	
25.  The computer system of claim 13, wherein the updated application is generic to a plurality of mobile device types.
17. The computer system of claim 1, wherein the updated application is generic to a plurality of mobile device types.
26. The computer system of claim 13, wherein the updated software application is agnostic to a mobile operating system.
18. The computer system of claim 1, wherein the updated software application is agnostic to a mobile operating system
27. The computer system of claim 13, the operations further comprising: tagging the instance of the updated application with the new identifier configured to provide access to the service.
Claim 1, lines 19-21
assigning an instance of the updated application with a new unique identifier configured to provide access to the service
28. A computer-implemented method, comprising:

     receiving an access request from a device to access a third-party service, the request comprising an identifier; 
 
    
identifying an application version identifier associated with the received identifier; 

    compare the application version identifier with a second application version identifier (i.e., updated application version identifier); 

    transmitting an update flag to the device based on the comparison; 
    receiving an update request; and 


    

   transmitting an instance of an updated application with a new identifier configured to provide access to the service to the device.

19. A computer implemented method for managing access to third-party services, comprising: 
    receiving an access request from a mobile device to access a service offered by a third party service provider, the request comprising a unique identifier; 
    identifying an application version identifier associated with the unique identifier received from the mobile device; 
   determining a mismatch between the application version identifier and an updated application version identifier of an updated application;
    transmitting an update flag to the mobile device based on the mismatch; 
   receiving an update request comprising information based on the update flag; assigning an instance of the updated application with a new unique identifier configured to provide access to the service; and transmitting the instance of the updated application to the mobile device.
29. The method of claim 28, further comprising: receiving a new access request from the mobile device to access the service, the new access request comprising the new identifier; authenticating the mobile device based on the new access request comprising the new identifier; and providing the mobile device access to the service based on the authentication.
2. The computer system of claim 1, the operations further comprising: receiving a new access request from the mobile device to access the service, the new access request comprising the new unique identifier; authenticating the mobile device based on the new access request comprising the new unique identifier; and providing the mobile device access to the service based on authentication.
30. The method of claim 28, wherein providing access to the service comprises allowing the mobile device to communicate with a content provider system.
3. The computer system of claim 2, wherein providing access to the service comprises allowing the mobile device to communicate with a content provider system.
31. The method of claim 28, wherein the new identifier is further configured to provide access to the service without a username and password.
4. The computer system of claim 1, wherein the new unique identifier is further configured to provide access to the service without a username and password.
32. The method of claim 28, the operations further comprising providing the mobile device access to the service based on the new identifier. 
5. The computer system of claim 1, the operations further comprising providing the mobile device access to the service based on the new unique identifier.



7.	Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,823,918. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are obvious combinations of the patented claim(s). 

Application No. 17/399,718
U.S. Patent No. 9,823,918
13. A computer system, comprising: at least one memory storing instructions; and at least one hardware processor executing the instructions to perform operations, comprising: 









     receiving an access request from a device to access a third-party service, 
    
    the request comprising an identifier; 
    


    identifying an application version identifier associated with the received identifier; 
   

     compare the application version identifier with a second application version identifier;

    transmitting an update flag to the device based on the comparison; 




     receiving an update request; and
   
    transmitting an instance of an updated application with a new identifier configured to provide access to the service to the device.


1. An application server comprising: one or more processors configured to execute instructions to: 
    provide an application to a mobile device; 
    receive from the mobile device a request for an update for the application; 
    associate a unique identifier with the update, wherein the unique identifier is operable to allow the updated application access to services offered from a third-party service provider via the application server; based on the received request, 
   transmit the update and the unique identifier to the mobile device; 
   receive from the mobile device a request to access a service offered by the third-party service provider via the application server, the request comprising the unique identifier; authenticate, using the unique identifier, the mobile device to access the service without a username and password; and 
   provide the updated application executing on the mobile device access to the service offered by the third-party service provider on behalf of the mobile device.


5. The system of claim 1, wherein providing the update includes: transmitting an update flag to the mobile device when it is determined that the version number associated with the application installed on the mobile device is not the same as a version number associated with the update; 
   receiving a request for the update from the mobile device including the update flag; and transmitting the update to the mobile device responsive to receiving the request for the update including the update flag.
28. A computer-implemented method, comprising:












     receiving an access request from a device to access a third-party service, the request comprising an identifier; 
 




    




identifying an application version identifier associated with the received identifier; 

    compare the application version identifier with a second application version identifier;
    transmitting an update flag to the device based on the comparison; 




    receiving an update request; and 

  transmitting an instance of an updated application with a new identifier configured to provide access to the service to the device.

6. A computer-implemented method comprising: 
  providing, by an application server, an application to a mobile device; 
  receiving from the mobile device a request for an update to the application; 
   associating a unique identifier with the update, wherein the unique identifier is operable to allow the updated application access to services offered from a third-party service provider via the application server; based on the received request, transmitting the update and the unique identifier to the mobile device; 
  receiving, by the application server and from the mobile device, a request to access a service offered by the third-party service provider via the application server, the request comprising the unique identifier; 
   authenticating, by the application server using the unique identifier, the mobile device to access the service without a username and password; and 
  providing, by the application server, the updated application executing on the mobile device access to the service offered from the third-party service provider on behalf of the mobile device.
10. The computer implemented method of claim 6, wherein providing the update comprises:
  
 transmitting an update flag to the mobile device when it is determined that the version number associated with the application installed on the mobile device is not the same as a version number associated with the update; 
receiving a request for the update from the mobile device including the update flag; and 
transmitting the update to the mobile device responsive to receiving the request for the update including the update flag.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643